Exhibit 99.1 Insituform Technologies, Inc. Reports Third Quarter 2007 Results Chesterfield, MO - October 24, 2007 - Insituform Technologies, Inc. (Nasdaq Global Select Market: INSU) today reported third quarter net income of $4.5 million, or $0.16 per diluted share. Alfred L. Woods, Chairman and Interim Chief Executive Officer, made the following comments on the quarter’s results: “During the third quarter of 2007 Insituform Technologies began taking steps aimed at generating earnings growth our stockholders want and deserve.The modest profit we have reported for the quarter is, as expected, below the level of performance this company must achieve.However, we have made progress during the quarter, and we believe Insituform is headed in the right direction.” “As those who follow the company know, our business volume in the U.S. sewer rehabilitation market has suffered because of overall weak market conditions.As we said two months ago, while we recognize the realities of the current market, we are not content simply to wait out a stagnant market.We are attacking this problem in several areas.” “We are working hard to optimize our sewer rehabilitation business in the United States.Based on the input we have gathered from our largest customers in the last few months, we are redeploying our sales resources to focus on industrial and other negotiated work.We are continuing reconfigure our crews for small-diameter work, which will allow us to reduce crew operating costs and take advantage of our proprietary iPlus Infusion™ technology.We are also implementing logistical improvements to reduce the costs of delivering tube.” “When I assumed this position two months ago, I challenged the management team to take bold steps to reposition our operating structure and target significant operating expense reductions.In the coming year, we have targeted $6 million in overhead that can be eliminated without jeopardizing our ongoing strategic initiatives.We have already begun to see results from this effort.Our operating expenses, excluding tunneling closure charges, decreased 9.2% from last year’s third quarter, partly as a result of reduced field support expenses in rehabilitation, but also as a result of decreases in corporate spending.We believe our focus on reduced operating expenses will translate to increased stockholder value.” “In addition to these actions, we are actively and successfully pursuing geographic diversification of our business.Our quarterly results reflect continued strong performance in our international operations, and I want to congratulate all of our management and employees in those markets.We are pleased with the successful expansion of our business into Eastern Europe, Australia and Hong Kong.” “We continue to focus on diversification of our product lines.Our Tite Liner business saw good quarterly revenue growth year-over-year, and for the first nine months of 2007 Tite Liner operating income continues to run ahead of 2006.We also are continuing to invest in our Insituform Blue division, our drinking water pipe rehabilitation business.Tite Liner and Insituform Blue today are small pieces of our total revenue, but they represent significant revenue and profit growth opportunities for the future.” “We are actively evaluating acquisition opportunities as an avenue to renewed growth.We have the financial resources at hand to complete acquisitions that make business sense for our company and our stockholders.” “The wind-down of the tunneling business is going better than we had planned.We now anticipate that about $1 million of the expected future cash and non-cash pre-tax charges will not be necessary.We continue to expect that we will complete almost all of our outstanding tunneling projects in 2007 and will be completely out of tunneling by mid-2008.The sale process for our tunneling equipment is on track and auctions will commence soon.Our quarterly net income was negatively affected by approximately $0.02 per share by charges associated with the wind-down.” “Finally, our search for a new CEO also is on track.Our search committee has identified and screened an excellent group of candidates, a number of whom will be participating in a second round of interviews in the near future.We remain comfortable with our stated goal of completing the search by the end of the year.” The company’s net income for the third quarter of $4.5 million, or $0.16 per diluted share compares to $5.7 million, or $0.21 per diluted share, earned in the third quarter of 2006. Consolidated revenue for the third quarter of 2007 decreased $5.0 million, or 3.5%, from the same period in 2006. The consolidated results were negatively impacted by the continued weakness in the U.S. sewer rehabilitation market, and to a slightly lesser extent, the winding down of active jobs in the tunneling segment. This was partially offset by a slight increase in the Tite Liner segment. Consolidated gross profit for the third quarter of 2007 decreased $5.3 million, or 16.8%, from the same period in 2006. Gross profit was primarily impacted by the decline in revenues and margins in the U.S. sewer rehabilitation business. Operating expenses in the third quarter of 2007, excluding $0.9 million of tunneling closure charges, decreased $2.2 million, or 9.2%, to $22.0 million from $24.3 million in the same period in 2006, primarily due to decreases in field support expenses in rehabilitation as a result of restructuring efforts and in tunneling due to the previously announced shutdown of the operation. There were also decreases in corporate spending as a result of renewed focus on cost management.There was slightly increased spending with continued investments in growing the international business and the Insituform Blue division during the quarter. For the first nine months of 2007, consolidated revenue declined $27.1 million, or 6.1%, to $414.8 million from $441.8 million in the same period of 2006.Gross profit declined $17.6 million, or 18.6%, to $76.8 million from $94.4 million in the same period of 2006.Operating expenses, excluding $17.8 million of tunneling closure charges, declined $1.1 million, or 1.6%, to $71.9 million from $73.1 million in the same period of 2006.Operating income decreased $34.2 million, or 160.6%, to a loss of $(12.9) million from income of $21.3 million in the same period of 2006.Operating income, excluding the tunneling closure charges, decreased $16.4 million, or 77.1%, to $4.9 million. For the first nine months of 2007, net income decreased $21.8 million, or 153.4%, to a loss of $(7.6) million, or $(0.28) per diluted share, from a profit of $14.2 million, or $0.52 per diluted share, in the first nine months of 2006.The year-to-date 2007 results reflect after-tax charges of $10.9 million, or $(0.43) per diluted share, from the closure of the company’s tunneling operation recorded in the first and third quarters of 2007. Contract backlog excluding tunneling was $224.6 million at September 30, 2007 compared to $205.6 million at June 30, 2007 and $214.4 million at September 30, 2006.Total contract backlog was $246.5 million at September 30, 2007 compared to $240.6 million at June 30, 2007 and $295.1 million at September 30, 2006. Backlog in the rehabilitation segment increased by 7.9%, or $15.2 million, to $208.3 million at September 30, 2007 compared to $193.1 million at June 30, 2007, reflecting growth in North America and Europe. Contract backlog in the Tite Liner segment increased $3.8 million, or 30.4%, to $16.3 million at September 30, 2007 from $12.5 million at June 30, 2007 due to growth in the United States and South America, offset partially by some contraction in Canada. Tunneling backlog decreased $13.1 million to $21.9 million at September 30, 2007 from $35.0 million at June 30, 2007.Management continues to believe that all of the backlog in the tunneling segment will be completed by mid-year 2008, with the vast majority of the work to be completed in 2007. Unrestricted cash increased to $78.0 million at September 30, 2007 from $73.8 million at June 30, 2007 and a decline from $96.4 million at December 31, 2006.Cash used by operating activities was $5.9 million in the first nine months of 2007, as compared to cash provided by operating activities of $19.4 million in the first nine months of 2006.The $5.9 million cash usage was primarily due to a net loss for the first nine months of 2007 partially offset by non-cash tunneling closure charges as well as changes in operating assets and liabilities.Cash used by investing activities was $14.5 million, consisting mainly of capital expenditures of $19.0 million offset by proceeds from sales of fixed assets of $4.5 million in the first nine months of 2007.In the prior-year period, cash used in investing activities was $8.7 million, including $14.1 million of capital expenditures offset by proceeds from sales of fixed assets of $3.9 million and $1.4 million provided by the liquidation of a life insurance cash surrender value.The $4.9 million increase in capital expenditures primarily related to $6.2 million in buyouts of leased tunnel boring machines, which are for sale.Outside of the lease buyouts, capital expenditures have been reduced in the current year as equipment management has improved and expansion of crews has not been needed.In the first nine months of 2007, cash used in financing activities was $7.4 million and consisted of a $15.8 million annual principal payment on our long-term debt, partially offset by net borrowings on our revolving credit facility of $5.0 million, compared to cash used in financing activities of $11.9 million in the prior-year period. Insituform Technologies, Inc. is a leading worldwide provider of proprietary technologies and services for rehabilitating sewer, water and other underground piping systems without digging and disruption.More information about the company can be found on its Internet site at www.insituform.com. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements.The company makes forward-looking statements in this news release that represent the company’s beliefs or expectations about future events or financial performance.These forward-looking statements are based on information currently available to the company and on management’s beliefs, assumptions, estimates and projections and are not guarantees of future events or results.When used in this document, the words “anticipate,” “estimate,” “believe,” “plan,” “intend,” “may,” “will” and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements.Such statements are subject to known and unknown risks, uncertainties and assumptions, including those referred to in the “Risk Factors” section of the company’s Annual Report on Form 10-K for the year ended December 31, 2006, as filed with the Securities and Exchange Commission on February 23, 2007, and in our subsequent Quarterly Reports on Form 10-Q.In light of these risks, uncertainties and assumptions, the forward-looking events discussed may not occur.In addition, our actual results may vary materially from those anticipated, estimated, suggested or projected.Except as required by law, we do not assume a duty to update forward-looking statements, whether as a result of new information, future events or otherwise.Investors should, however, review additional disclosures made by the company from time to time in its periodic filings with the Securities and Exchange Commission.Please use caution and do not place reliance on forward-looking statements.All forward-looking statements made by the company in this news release are qualified by these cautionary statements. CONTACT: Insituform Technologies, Inc. David A. Martin, Vice President and Chief Financial Officer (636) 530-8000 INSITUFORM TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Revenues $ 139,098 $ 144,076 $ 414,754 $ 441,841 Cost of revenues 112,766 112,436 337,958 347,475 Gross profit 26,332 31,640 76,796 94,366 Operating expenses 22,049 24,293 71,918 73,056 Costs of closure of tunneling business 940 17,783 Operating income (loss) 3,343 7,347 (12,905 ) 21,310 Other income (expense): Interest expense (1,332 ) (1,716 ) (4,140 ) (5,142 ) Interest income 689 762 2,348 2,542 Other 790 1,507 1,444 1,945 Total other income expense) 147 553 (348 ) (655 ) Income (loss) before taxes onincome (tax benefit) 3,490 7,900 (13,253 ) 20,655 Taxes on income (tax benefit) (800 ) 2,402 (5,913 ) 6,802 Income before minority interests and equity in earnings (losses) of affiliated companies 4,290 5,498 (7,340 ) 13,853 Minority interests (120 ) (117 ) (252 ) (242 ) Equity in earnings (losses) of affiliated companies 312 314 (8 ) 632 Net income (loss) $ 4,482 $ 5,695 $ (7,600 ) $ 14,243 Earnings (loss) per share of common stock and common stock equivalents: Basic $ 0.16 $ 0.21 $ (0.28 ) $ 0.53 Diluted 0.16 0.21 (0.28 ) 0.52 Weighted average number of shares: Basic 27,316 27,091 27,284 27,024 Diluted 27,520 27,424 27,284 27,467 For the Three Months Ended September 30, For the Nine Months Ended September 30, SEGMENT DATA 2007 2006 2007 2006 Revenues: Rehabilitation $ 115,093 $ 118,269 $ 332,695 $ 355,147 Tunneling 13,458 16,002 49,163 49,843 Tite Liner® 10,547 9,805 32,896 36,851 Total revenues $ 139,098 $ 144,076 $ 414,754 $ 441,841 Gross profit (loss): Rehabilitation $ 22,129 $ 28,927 $ 61,082 $ 83,435 Tunneling 692 (868 ) 2,724 (1,318 ) Tite Liner® 3,511 3,581 12,990 12,249 Total gross profit $ 26,332 $ 31,640 $ 76,796 $ 94,366 Operating income (loss): Rehabilitation $ 2,815 $ 8,225 $ (801 ) $ 21,962 Tunneling (1,288 )(1) (2,963) (20,081 )(1) (8,087) Tite Liner® 1,816 2,085 7,977 7,435 Total operating income(loss) $ 3,343 $ 7,347 $ (12,905 ) $ 21,310 (1) Includes $0.9 million and $17.8 million of charges associated with the closure of the tunneling business for the three and nine months ended September 30, 2007, respectively. INSITUFORM TECHNOLOGIES, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (In thousands) September 30, 2007 December 31, 2006 ASSETS CURRENT ASSETS Cash and cash equivalents $ 78,012 $ 96,393 Restricted cash 2,369 934 Receivables, net 90,629 90,678 Retainage 34,938 37,193 Costs and estimated earnings in excess of billings 52,399 41,512 Inventories 18,582 17,665 Prepaid expenses and other assets 37,151 25,989 TOTAL CURRENT ASSETS 314,080 310,364 PROPERTY, PLANT AND EQUIPMENT, less accumulated depreciation 90,667 90,453 OTHER ASSETS Goodwill 122,622 131,540 Other assets 22,766 17,712 TOTAL OTHER ASSETS 145,388 149,252 TOTAL ASSETS $ 550,135 $ 550,069 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Current maturities of long-term debt and notes payable $ 6,818 $ 16,814 Accounts payable and accrued expenses 111,024 107,320 Billings in excess of costs and estimated earnings 11,412 12,371 TOTAL CURRENT LIABILITIES 129,254 136,505 LONG-TERM DEBT, less current maturities 65,000 65,046 OTHER LIABILITIES 8,069 7,726 TOTAL LIABILITIES 202,323 209,277 MINORITY INTERESTS 2,497 2,181 TOTAL STOCKHOLDERS’ EQUITY 345,315 338,611 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 550,135 $ 550,069 INSITUFORM TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ (7,600 ) $ 14,243 Adjustments to reconcile to net cash provided by (used in) operating activities: Depreciation 13,321 14,962 Amortization 332 943 Deferred income taxes (6,928 ) (1,876 ) Equity-based compensation expense 3,005 3,677 Non-cash charges associated with closure of tunneling business 11,955 - Other (2,269 ) (1,517 ) Change in restricted cash related to operating activities (1,404 ) 298 Changes in operating assets and liabilities: Receivables, net, retainage and costs and estimated earnings in excess of billings (3,504 ) (17,466 ) Inventories (371 ) (965 ) Prepaid expenses and other assets (10,157 ) (2,683 ) Accounts payable and accrued expenses (2,235 ) 9,808 Net cash provided by (used in) by operating activities (5,855 ) 19,424 Cash flows from investing activities: Capital expenditures (18,997 ) (14,087 ) Proceeds from sale of fixed assets 4,542 3,938 Liquidation of life insurance cash surrender value - 1,423 Net cash used in investing activities (14,455 ) (8,726 ) Cash flows from financing activities: Proceeds from issuance of common stock 2,496 3,920 Additional tax benefit from stock option exercises recorded in additional paid in capital 148 751 Proceeds from notes payable 2,648 2,795 Principal payments on notes payable (1,921 ) (3,501 ) Proceeds on line of credit 22,500 - Payments on line of credit (17,500 ) - Principal payments on long-term debt (15,768 ) (15,732 ) Deferred financing charges paid - (106 ) Net cash used in financing activities (7,397 ) (11,873 ) Effects of exchange rate changes on cash 9,326 (769 ) Net decrease in cash and cash equivalents for the period (18,381 ) (1,944 ) Cash and cash equivalents, beginning of period 96,393 77,069 Cash and cash equivalents, end of period $ 78,012 $ 75,125
